UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6718


BILLY G. ASEMANI,

                Petitioner - Appellant,

          v.

JANET NAPOLITANO, Secretary of the U.S. Department of
Homeland Security; UNITED STATES DEPARTMENT OF HOMELAND
SECURITY;  UNITED  STATES  CITIZENSHIP  AND  IMMIGRATION
SERVICES,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01029-RDB)


Submitted:   October 29, 2010               Decided:   November 19, 2010


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Billy G. Asemani appeals the district court’s order

dismissing    as   frivolous   his   request    for   adjudication    of   his

naturalization application.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm the judgment

of   the   district   court.    Asemani    v.   Napolitano,   No.    1:10-cv-

01029-RDB (D. Md. May 4, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2